Dawson, J.
(concurring specially) : A municipal corporation of the state of Missouri which for its convenience or on account of its necessities procures and develops its municipal water supply in Kansas, and consequently owns property pertaining thereto in this state, is not on that account to be subjected to all the incidents which attach to a foreign corporation doing business in Kansas. Before a foreign corporation can lawfully do business in this state as such corporation it *551must have authority, either express or implied, from the sovereign creating it to come into this state. Then it must file with the secretary of state an application for leave to do business in Kansas, and attach thereto a copy of its charter, file a power of attorney authorizing the secretary of state to. accept service of process against it, which power of attorney must be expressly authorized by its board of directors or other managing officers, and it must pay certain initial and annual fees and make annual reports of its financial affairs to our secretary of state. Our state charter board grants such foreign corporation a license to do business in this commonwealth. This is not the status of the city of Kansas City, Mo., in this state.- It must pay taxes on its property in Kansas because that property could not be treated as public property so far as our state is concerned. (The State v. Holcomb, 85 Kan. 178, 116 Pac. 251.) On any litigation affecting this Missouri city’s water plant in Kansas, or concerning injuries received by employees in or about the plant in this state or the like, our courts might take jurisdiction but the writer is not very sure about that; but it would be unconscionable to hold that any and all litigation affecting Kansas City, Mo., damage, suits, franchise suits, bond suits and the interminable litigation which constantly attends a great municipality like Kansas City could be brought in Kansas. To hold thus, we must be content to see the counterpart of this anomaly presented. If a Missouri city can be sued in Kansas, a city of this state could be sued in Missouri; and as the officials of- our cities frequently go to the big Missouri town on business or pleasure they would be readily reached by Missouri process servers and our municipalities subjected to all sorts of litigation far from home. The more we reflect on this proposition the more apparent it becomes that the district court of Wyandotte county, Kansas, properly refused to take jurisdiction of a common damage suit against Kansas City, Mo.